GINAL
        Jf n tbe Wntteb $)tates QCourt of eberal QCiaims  jf
                                       No. 16-815C
                                  (Filed: August 10, 2016)

                                            )
ANNAMALAI ANNAMALAI,                        )    Pro Se; RCFC 59(e) Motion to alter or
                                            )    amend judgment.

v.
                     Plaintiff,             )
                                            )
                                                                              FILED
                                            )                                AUG 10 2016
THE UNITED STATES,                          )
                                            )                             F~o~~pURT   OF
                                                                              •v;L CLAtMs
                     Defendant.             )
                                            )
Annamalai Annamalai, Marion, IL, prose.

David A. Levitt, Trial Attorney, Commercial Litigation Branch, Civil Division, United
States Department of Justice, for defendant.
         ORDER DENYING MOTION TO ALTER OR AMEND JUDGMENT

CAMPBELL-SMITH, Chief Judge

       On August 9, 2016, plaintiff filed a motion "for clarification of order ... to
alter/amend the order/judgement and request for an emergency oral - evidentiary
hearing." Pl.'s Mot., ECF No. 10. Generally, plaintiff requests that the court reverse the
entry of final judgment and allow his case to continue. Id. Due to the nature of the
motion, the court construes it as a motion pursuant to Rules 59(e) of the Rules of the
United States Court of Federal Claims (RCFC) seeking to alter or amend the judgment in
accordance with the court's July 22, 2016 order dismissing plaintiffs complaint. Order
or Dismissal 4, ECF No. 7, J. entered July 25, 2016, ECF No. 8; see also White v. New
Hampshire Dep't ofEmp't Sec., 455 U.S. 445, 451 (1982) (construing a post judgment
motion to be related to the merits under Rule 59(e) of the Rules of Federal Civil
Procedure ("Fed. R. Civ. P.")); Maxus Energy Corp. v. United States, 31F.3d1135, 1139
(Fed. Cir. 1994) (regarding a motion seeking a substantive change in the judgment, filed
shortly after entry of judgment, as a 59(e) motion) (citing Beverly Hills Fan Co. v. Royal
Sovereign Corp., 21 F.3d 1558, 1562 (Fed. Cir. 1994)).

        Rule 59 "must be based upon manifest error of law, or mistake of fact, and is not
intended to give an unhappy litigant an additional chance to sway the court." Lone Star
Indus., Inc. v. United States, 111 Fed. Cl. 257, 259 (2013) (quoting Fru-Con Constr.
~. 44 Fed. Cl. at 300). Reconsideration of a final judgment under RCFC 59(e)
requires '"a showing of extraordinary circumstances to justify relief.' ... appropriate
primarily on grounds of '(1) an intervening change in the controlling law; (2) the
availability of new evidence; or (3) the need to correct clear error or prevent manifest
injustice."' Wolfchild v. United States, 101 Fed. Cl. 92, 95-96 (2011) (citations
omitted).

       In his August 9, 2016 motion, plaintiff does not argue that there has been an
intervening change in the controlling law. Nor does he argue that there is an availability
of previously unavailable evidence. Rather, plaintiff asserts that the court erred by
dismissing his complaint as frivolous and violative of the July 16, 2015 Judgment and
Commitment Order issued by the Northern District of Georgia. Pl.'s Mot 4ifl-3; see also
Order of Dismissal 2 (citing United States v. Annamalai, No. 1:13-CR-437-1 (N.D. Ga.,
July 16, 2015) ). Plaintiff additionally asserts that the denial of his motion will harm him
financially. Pl. 's Mot., passim.

        Plaintiffs insistence that the court erred in finding his complaint frivolous is
undercut by the complaint's striking similarity to another complaint he filed in district
court that also was dismissed as frivolous. See e.g., Annamalai v. Reynolds, No. 1: l 6-
CV-1373-TWT (N.D. Ga., July 8, 2016) (deeming plaintiff a "serial frivolous filer" and
adopting magistrate judge's recommendation to dismiss plaintiffs complaint seeking
specific performance of a contract worth several hundred million dollars for the sale of
trade secrets). "Frivolous complaints include those in which the factual allegations
asserted are so unbelievable that there is no need for an evidentiary hearing to determine
their veracity." Taylor v. United States, 568 F. App'x 890, 891 (Fed. Cir. 2014) (citing
Neitzke v. Williams, 490 U.S. 319, 327 (1989) (frivolous claims include those that
describe "fantastic or delusional scenarios")). In accordance with the guidance provided
by the Federal Circuit in Taylor, the court assessed plaintiffs July 8, 2016 complaint to
be frivolous. Id.

        Plaintiff has reasserted the same arguments he made in his complaint and has
failed to establish any manifest injustice that is obvious "almost to the point of being
indisputable." Bowling v. United States, 93 Fed. Cl. 551, 562 (2010) (quoting Pac. Gas
& Elec. Co. v. United States, 74 Fed. Cl. 779, 785 {2006)). 28 U.S.C. § 1915(e)(2)(B).

      Because plaintiff has not established an extraordinary drcumstance of clear error
or manifest injustice that would warrant alteration of the final judgment of the court, the
motion is DENIED.

       IT IS SO ORDERED.




                                             2